
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6058
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To ensure that the housing assistance
		  programs of the Department of Housing and Urban Development and the Department
		  of Veterans Affairs are available to veterans and members of the Armed Forces
		  who have service-connected injuries and to survivors and dependents of veterans
		  and members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior and Military Survivor
			 Housing Assistance Act of 2010.
		2.Availability of
			 housing programsThe Secretary
			 of Housing and Urban Development and the Secretary of Veterans Affairs shall
			 take such actions as may be necessary to ensure that the housing assistance
			 programs administered by such Secretaries, including mortgage insurance and
			 home loan programs, are accessible by and available to, and address the
			 particular needs and circumstances of, veterans and members of the Armed Forces
			 who have service-connected injuries and survivors and dependents of veterans
			 and members of the Armed Forces.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
